Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment element” in claims 3 and 12 (disclosed as an annular ring).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the camera lens" without reference to a camera or a camera lens.  There is insufficient antecedent basis for this limitation in the claim.  Because the element was not previously introduced, the location of the struts is ambiguous.  The Examiner assumes that the capsule endoscope includes a camera lens such that the struts extend both axially and radially away from the camera lens.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Iddan (US 2004/0176664).
Regarding Claim 1, Iddan discloses:
A device for visualization of a body lumen, comprising: 
a capsule endoscope (see Fig. 7 showing capsule endoscope 200); 
a plurality of struts (214A/B) extending from the capsule endoscope and meeting at an apex (see Fig. 7 showing the two arms meeting at a point farthest from the capsule), 
wherein the plurality of struts extend both axially and radially away from the camera lens (222) so as to form a frame therearound (see Fig. 7 showing the arms extending away from the camera 220 in both the axial and radial directions).

Regarding Claim 2, Iddan discloses wherein the plurality of struts is configured to distend tissue as the capsule endoscope travels through the body lumen (Paragraph 0067-0068 indicating the arms 214A/B can manipulate objects, push the device against lumen walls, grasp lumen walls, and propel the device; there is sufficient structural integrity to distend tissue).

Regarding Claim 8, Iddan discloses wherein the frame includes a tapered tip (see Fig. 7 showing the arms of the frame coming to a point at an angle to form a tapered tip).

Regarding Claim 10, Iddan discloses:
A device for visualization of a body lumen, comprising: 
a capsule endoscope (see Fig. 7 showing capsule endoscope 200) comprising a camera lens; 
a plurality of struts (214A/B) extending from the capsule endoscope and forming a frame therearound (see Fig. 7 showing the frame formed by arms 214A/B), the plurality of struts configured to distend tissue as the capsule endoscope travels through the body lumen (Paragraph 0067-0068 indicating the arms 214A/B can manipulate objects, push the device against lumen walls, grasp lumen walls, and propel the device; there is sufficient structural integrity to distend tissue).

Regarding Claim 11, Iddan discloses wherein the plurality of struts meet at an apex (see Fig. 7 showing the two arms meeting at a point farthest from the capsule).

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Takizawa et al. (US 2007/0161851).
Regarding Claim 1, Takizawa discloses:
A device for visualization of a body lumen, comprising: 
a capsule endoscope (C1/C2); 
a plurality of struts (7 and 9, see Figs. 2-5) extending from the capsule endoscope and meeting at an apex (shown in Fig. 3 with the struts meeting at 7B), 
wherein the plurality of struts extend both axially and radially away from the camera lens so as to form a frame therearound (see Fig. 5, for example, where the struts 9 extend out from the lens, which is part of 2a, Paragraph 0114, in both the radial and axial directions).

Regarding Claim 4, Takizawa discloses wherein there are between 4 and 6 struts in the plurality of struts (Paragraph 0121, two pairs of wire 7 arranged at 90⁰ intervals).

Regarding Claim 5, Takizawa discloses wherein each of the plurality of struts is self-expandable (Paragraph 0130, when 7b dissolves, the struts expand from their bundled condition).

Regarding Claim 7, Takizawa discloses wherein the frame includes a biodegradable portion (7b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iddan (US 2004/0176664) in view of Kumoyama (US 2015/0018616).
Iddan discloses the invention substantially as claimed as stated above.
Regarding Claims 3 and 12, Iddan does not explicitly disclose an attachment element configured to attach to the capsule endoscope, wherein the plurality of struts extend from the attachment element.  Kumoyama teaches using an annular ring ((81) for attaching a frame of struts (83, see Figs. 5-9B) to an endoscopic device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan’s device to include Kumoyama’s attachment ring.  Such a modification provides an alternative means for attaching Iddan’s struts to the capsule that does not require the struts to reside within the device.  This external attachment means increases the space within the capsule for other elements.

Regarding Claim 9, the exact angle of Iddan’s tapered tip is not disclosed.  Kumoyama teaches several tips with varying angles (Figs. 5A-9B).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan’s tip to have an angle of 30⁰-60⁰.  Such a modification is known in the art where different angles provide different rigidities to the distal tip to change how the tip interacts with the surrounding tissue.  

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iddan (US 2004/0176664) in view of Meron et al. (US 2003/0216622).
Iddan discloses the invention substantially as claimed as stated above.
Regarding Claims 4 and 13, Iddan does not explicitly disclose wherein there are between 4 and 6 struts in the plurality of struts.  Meron teaches using four to six struts in a capsule endoscope with a similar frame (see Figs. 7A-7B and Figs. 9A-9B showing four struts).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan’s device to include Meron’s number of struts.  Such a modification simply duplicates known elements to yield predictable results.  More struts allow for more force to put on tissue and more stability of the capsule.

Regarding Claims 5-6 and 14-15, Iddan does not explicitly disclose wherein each of the plurality of struts is self-expandable; and wherein each of the plurality of struts is formed of a shape memory material.  Meron teaches making similar struts from a shape memory material (Paragraph 0055; see Figs. 9A-9B) allowing the struts to change shape according to changes in, for example, temperature.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan’s device to include Meron’s self-expanding, shape memory material.  Such a modification incorporates well-known materials, such as nitinol, to provide a means for controlling the shape of the struts.  This allows the designer to control when and how the struts expand and contract throughout the intestinal tract.

Regarding Claims 7 and 16, Iddan does not explicitly disclose wherein the frame includes a biodegradable portion.  Meron teaches using a material that dissolves upon entry into the body to allow for expansion of the struts (Paragraphs 0065-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan’s device to include Meron’s biodegradable material.  Such a modification is an alternative means for restricting the struts during swallowing.  The patient swallows the capsule, and having the struts restrained makes this process easier.  Once in the GI tract, the material dissolves leaving the struts free to expand as desired.  Also, using a material to restrict the arms against the capsule upon entry eliminates the internal space needed to store the arms allowing for either a smaller overall diameter or more room within the capsule for other modules (processors, imagers, tools, fluid storage, etc.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15, and 17 of U.S. Patent No. 11,122,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the application’s claims.  The patent claims a capsule endoscope with a plurality of struts meeting at an apex wherein the plurality of struts extend both axially and radially away from the camera lens (see claims 1 and 9).  The depend claims of both the application and the patent are similar (see patent claims 5-8 and 11-14; see also the method claim including the tapered tip).  The difference in the two claim sets is that the patent includes the additional feature of the apex position and claim 9 of the application is directed to the angle of the tapered tip.  The Examiner considers setting a tapered tip angle at between 30⁰ and 60⁰ obvious as this provides for a blunt tip with at least some angle for navigating through the GI tract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795